              Case:20-00325-swd            Doc #:901 Filed: 03/12/2020              Page 1 of 1




                         IN THE UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN


 In re:                                                   Case No. 20-00325-swd

 INTERLOGIC OUTSOURCING, INC., et al.1, Chapter 11

                          Debtors.                        (Jointly Administered)


                   ORDER FOR BANKRUPTCY RULE 2004 EXAMINATION

          The Court, having considered the Motion of the Official Committee of Unsecured

 Creditors for Order Requiring Bankruptcy Rule 2004 Examination of the entities specified in the

 Motion,

          NOW ORDERS that the Motion is granted, and the Committee is authorized to proceed

 with the Bankruptcy Rule 2004 examinations of the parties and entities set forth on Schedule A

 attached to the Motion, and to issue subpoenas compelling the attendance of, and production of

 documents by, those persons and/or entities, substantially in the form of the Subpoenas attached

 to the Motion as Group Exhibit A, at the times and places to be designated by the Committee in

 those Subpoenas.

                                             [END OF ORDER]




 1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus
 Systems, LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589);
 and ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.




IT IS SO ORDERED.

Dated March 12, 2020
